Citation Nr: 0322229	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include a chronic disorder manifested by shortness of 
breath due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the medical records from the 
VA Outpatient Clinic in Orlando, Florida, 
reflecting any treatment of the veteran 
for respiratory symptoms or conditions 
from January 2003 to the present.  These 
records should include all notes, 
discharge summaries, consults, and 
imaging reports.

2.  Thereafter, afford the veteran a VA 
pulmonary examination.  The claims folder 
must be made available to the examiner 
for review.  Any tests or studies deemed 
necessary, including a chest x-ray, 
should be done. 
 
A.  The examiner should detail all 
respiratory symptoms reported by the 
veteran.  The examiner should elicit 
details about the onset, frequency, 
duration, and severity of these 
symptoms and indicate what 
precipitates and what relieves them.  

B.  The examiner should determine if 
there are any objective medical 
indications that the veteran is 
suffering from respiratory symptoms, 
including any shortness of breath. 
C.  The examiner should specifically 
determine if the veteran's 
respiratory symptoms are 
attributable to a known diagnostic 
entity, including but not limited to 
bronchitis, obstructive/restrictive 
pulmonary disease and/or 
tuberculosis.  If not, the examiner 
should specifically state whether 
he/she is unable to ascribe a 
diagnosis to the veteran's 
respiratory symptoms, including 
shortness of breath.  

i.  If the veteran's 
respiratory symptoms can be 
attributed to a diagnosed 
illness, the examiner should 
opine as to whether it is as 
least as likely as not that 
this diagnosed respiratory 
disability had its onset during 
either of the veteran's periods 
of active duty (from August 
1975 to September 1980 and from 
November 1990 to June 1991)?  
If the veteran's diagnosed 
disability includes 
tuberculosis, did the 
tuberculosis have its onset 
within one year after either of 
the veteran's discharges from 
active duty? 

ii.  If the veteran's 
respiratory symptoms cannot be 
attributed to a diagnosed 
illness, the examiner should 
indicate whether there is 
affirmative evidence that the 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by an intervening event 
that occurred since the 
veteran's departure from 
service during the Gulf War or 
that the illness was the result 
of abuse of alcohol or drugs.

D.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any medical opinions in the 
claims file which contradict his or 
hers, the reasons for the 
disagreement should be set forth in 
detail.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



